Citation Nr: 1636555	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-49 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death to include as due to exposure from Agent Orange, asbestos, radiation, and/or other biological or chemical agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to February 1966.  The Veteran died in January 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant declined a Board hearing on her VA Form 9 received November 2009.  However, in a correspondence received September 7, 2012, the appellant requested a videoconference hearing.  A hearing clarification letter was sent in June 2016 to the appellant and in a July 2016 correspondence, the appellant declined a Board hearing.  

In October 2012 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  As will be discussed in greater detail below, the requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in January 2008.  The immediate cause of death was determined to be lung cancer.

2.  The preponderance of the evidence is against a finding that the Veteran's active duty service caused the Veteran's death or contributed substantially or materially to his death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

VA's duty to notify was satisfied by a March 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), notice in a death-benefits claim must advise the claimant of the deceased Veteran's service-connected disabilities, but the deceased Veteran in this case had no service-connected disabilities so Hupp does not apply.  The notice letter advised the appellant of the elements required to show entitlement to her claimed benefits, and she had ample opportunity to respond prior to the rating decision on appeal.

VA also has a duty to assist a appellant in the development of the claim.  That duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records, private medical records and VA medical examinations, and the appellant's contentions.  

As noted above, the Board remanded this claim in October 2012 claim for further development.  Specifically, the Board instructed the AOJ to request any available records pertaining to the Veteran's alleged exposure to radiation, to include the Record of Occupational Exposure to Ionizing Radiation or other records which may contain information pertaining to the Veteran's radiation dose in service.  Once such information was obtained, the case was to be forwarded to the Under Secretary of Health for the preparation of a dose estimate, and then referred to the Under Secretary for Benefits for a determination as to whether the claimed lung cancer resulted from exposure to ionizing radiation.  The AOJ attempted to obtain information pertaining to the Veteran's radiation dose, but was advised by the Naval Dosimetry Center reported December 2013 that there were no records found to show that the Veteran was exposed to radiation.  Under these circumstances, the Board finds that there was substantial compliance with the 38 C.F.R. § 3.311  development requirements even though VA did not obtain a dose estimate given that such a request would have been futile.

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); however, lung cancer is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Regarding the appellant's contentions of exposure to Agent Orange, there is a presumption of service connection for lung cancer as a result of exposure to Agent Orange if a Veteran served in the Republic of Vietnam during the Vietnam era.  The Vietnam era is the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
 § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in Vietnam" for purpose of applying the presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

Stated in another way, the presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure).  See also VAOPGCPREC 27-97.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation o. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1, IV.ii.2.C.9.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post service occupational and other asbestos exposure, and determine whether there is a relationship between any such asbestos exposure and the claimed disease.
VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos.

With respect to the appellant's assertion of the Veteran's exposure to radiation, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed Veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c)  if participation in an in-service radiation-risk activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), (4).  Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

A "radiation-exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes "onsite participation" in a test involving the atmospheric detonation of a nuclear device by the U.S. or a foreign nation.  38 U.S.C.A. § 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
 § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

Lung cancer is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), in all exposure claims, other than exposure claimed during atmospheric testing and Hiroshima and Nagasaki occupation duties, as is the case here, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to a Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Analysis

The appellant asserts the Veteran's cause of death, lung cancer, was due to in-service exposure to Agent Orange, asbestos, radiation and/or other agents from project SHAD participation which caused or contributed materially to the Veteran's death.  

Specifically, the appellant contends exposure occurred from Agent Orange or asbestos from serving on the USS HOEL, radiation from changing war heads on nuclear missiles and/or other chemical or biological agents (including Agent Orange) from participation in project SHAD.  See e.g., appellant's letter received March 26, 2012 and September 5, 2012.

According to the death certificate, the Veteran died in January 2008 and the cause of death was listed as lung cancer.  No other condition was listed as contributing to the cause of death.  

At the time of death, the Veteran did not have an adjudicated service-connected disability, though he had filed a claim in January 2008 for entitlement to service connection for lung cancer.

The Veteran's DD-214 shows that the Veteran served on the USS HOEL and his military occupational specialty (MOS) was a fire control technician with coursework in guided missile maintenance training.  The record also indicates participation in project Shipboard Hazard and Defense (SHAD), confirmed by the Department of Defense (DoD).

Private treatment records reflect the Veteran was diagnosed with lung cancer in approximately 2007.  See e.g., private hospital admission dated December 6, 2007 and private treating physician's letter received June 6, 2008.  

As an initial matter, the appellant has not specifically alleged, and the evidence does not demonstrate, that the Veteran's death was directly related to service.  She has not argued that the Veteran's lung cancer was present during active duty, or the first post-service year.  Moreover, service treatment records (STRs) contain no complaint, finding, history, treatment, or diagnosis of lung cancer.  Post-service records indicate lung cancer was diagnosed over 40 years after separation from active duty.  In addition, there is no medical evidence or opinion that suggests that the cancer condition resulting in the Veteran's death had its onset in or was otherwise medically-related to service.

On the question of exposure to Agent Orange, while the record shows that the Veteran died from a disease which is considered a disease associated with exposure to herbicide agents, the preponderance of the evidence does not support a finding that the Veteran was exposed to herbicides during his service, and thus the presumption does not apply.

As previously noted, the appellant contends that the Veteran was exposed to Agent Orange while serving aboard the USS HOEL.  There is no contention that the Veteran set foot in Vietnam or inland waterways.  Rather, the appellant is arguing that as a "blue water" Veteran, he had exposure to Agent Orange.  In support of her claim, the appellant submitted an article about possible legislation to clarify the current laws regarding VA benefits to specifically include Vietnam blue water Veteran's and every member in receipt of the Vietnam Service Medal to be eligible for benefits based on exposure to Agent Orange.  See internet article dated May 12, 2009.  

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 14.507 (2015).

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  In order for the presumption of exposure to herbicides to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep-water harbor or port has generally not been considered sufficient.  The USS HOEL is not listed among the Navy or Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm ("VA List of Ships", updated July 24, 2015).  The appellant has not alleged that the USS HOEL was docked or that the Veteran ever went ashore in Vietnam.

Until recently, VA had interpreted open water ports, such as Da Nang, Cam Ranh Bay, and Vung Tau, as extensions of ocean waters and not as an inland waterway, and therefore not warranting a presumption of herbicide exposure.  However, that interpretation was found inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  In particular, it was questioned why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay were considered "Brown Water" but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay were considered "Blue Water."  Gray v. McDonald, 27 Vet. App. 313 (2015).  Here, the record shows the Veteran's presence aboard ship off the coast of Vietnam, but the appellant has not specifically alleged that the Veteran's ship anchored in a particular deep-water harbor.  Therefore, the Board finds that no determination is required as to whether a brown water body of water was entered as that is not shown by the record for any of those named bodies of water.

Although the appellant is not arguing that the Veteran had exposure to Agent Orange through in-country service or traveling inland waterways, the Board will briefly address matter.  According to the Veteran's personnel file, the Veteran was awarded the Vietnam Service Medal, as indicated by a correction to the DD-214 in October 6, 1969 (as it initially listed an Armed Forces Expeditionary Medal (Vietnam) in error).  However, the Veteran's personnel records do not indicate whether he ever stepped foot in the Republic of Vietnam.  Likewise, his STRs are also silent with respect to service in-country.  In February 2008, the Personnel Information Exchange System (PIES) response from National Personnel Records Center (NPRC) indicated that it was unable to determine whether the Veteran had in-country service in Vietnam though while the Veteran was aboard the USS HOEL, though the ship was stationed in the "official waters" of Vietnam in July 1965.  In another August 2008 PIES response, U.S. Army and Joint Services Research and Records Center (JSSRC) reported that a response had been posted; no in-country Vietnam service was indicated.  As such, the record is not sufficient to establish the Veteran's presence within the Republic of Vietnam.  Further, there is no official record of the USS HOEL operating in inland waterways, as noted above.  

In this case, the evidence does not indicate actual exposure to herbicides based on information provided from service personnel records, STRs, NPRC or JSSRC.  The Board acknowledges the appellant's contentions that the Veteran was exposed to Agent Orange from Blue Waters along the Vietnam coastline.  However, as discussed above, applicable regulations limit the presumption of herbicide exposure to those veterans who stepped foot on the landmass of the Republic of Vietnam or served within the inland waters.  See Haas, supra.  As there is no such evidence in the instant case, and in fact evidence against such a finding from the appellant, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.

Turning to the appellant's alternative theory that the Veteran's lung cancer is due to his in-service exposure to asbestos, while the record indicates probable exposure to asbestos, the Board concludes that the preponderance of the evidence does not support that asbestos exposure caused or contributed substantially or materially to his death of lung cancer.  

As briefly noted, the Board finds that asbestos exposure was highly probable based on the Veteran's MOS, namely, a fire control technician.  Thus, the remaining question is whether asbestos exposure caused or contributed substantially or materially to his death, keeping in mind the latency and exposure information.

A private treating physician provided a letter dated April 25, 2008.  The Veteran's metastic lung cancer involved the bone, and shortly thereafter involved the brain.  The Veteran had an adenocarcinoma; he was a known smoker of cigarettes and cigars.  It is known that patients who have a smoking history, when coupled with other toxins, i.e., asbestos or radon, have an increased risk for lung cancer development above and beyond that risk afforded to them by the smoking history.  It is possible that if the Veteran was exposed to agents that were toxic to his lung, this could have increased his risk of lung cancer but there was ultimately no way to be certain at this point.  

The Board affords this opinion low probative weight as it is a statement of mere possibility and not probability, as the opinion stated it was "possible" that asbestos exposure "could have" increased the Veteran's risk of lung cancer but concluded that there was "no way to be certain."  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative) (emphasis added); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128   (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence).

A VA medical opinion was provided in July 2012 to address asbestos exposure.    The VA examiner noted a pathologic diagnosis of metastic adenocarcinoma without a known primary clearly stated in the record.  An extensive smoking history was also well documented.  Current data did not support asbestos exposure as etiologically related to the lung carcinoma.  Further, the private pulmonologist did not feel a workup for asbestosis was indicated or suspected.  Lung carcinoma (cause of death) was not due to asbestosis exposure with current available data.  This VA medical opinion includes a well-reasoned rationale supporting the conclusions; thus, is afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Turning to the appellants assertions that the Veteran had in-service radiation exposure from working with nuclear weapons in-service, the preponderance of the evidence reflects that the Veteran was not exposed to ionizing radiation during service; thus, the provisions of 38 C.F.R. § 3.311 are not applicable in this case.  

Although the appellant has submitted lay statements to the effect that the Veteran was exposed to radiation while serving aboard the USS HOEL through duties of changing warheads on nuclear missiles, the Naval Dosimetry Center reported in December 2013 that there were no records found to show that the Veteran was exposed to radiation.  In light of findings made by the Department of the Navy, the Board finds that the appellant's statement alone is not sufficient to establish exposure to ionizing radiation.  As such, the evidence in this case is against a finding that the Veteran was exposed to ionizing radiation during his military service.

The Board observes the private treating physician's letter from April 2008, summarized above, which essentially found that it was possible that "if" the Veteran was exposed to agents that were toxic (including radon) to his lung, this could have increased his risk of lung cancer but there was ultimately no way to be certain at this point.  However, this opinion was provided without knowledge of whether or not the Veteran had actual radiation exposure in-service in addition to being a statement of mere possibility rather than probability.  Thus, the opinion lacks probative value without evidence of exposure.  

The Board will now address the appellant's final claim of exposure due to either biological and/or chemical agents from participation in project SHAD.  While the record indicates participation in project SHAD and exposure to a biological agent (bacillus globiggi), the Board concludes that the preponderance of the evidence does not support that exposure to bacillus globiggi, caused or contributed substantially or materially to his death of lung cancer.  

The Veteran was a confirmed project SHAD participant involved in test Autumn Gold.  See e.g., email dated June 5, 2008 from a VA program analyst.  Thus, the remaining question is whether participation in SHAD caused or contributed substantially or materially to his death.

A DoD report explained that the purpose of Autumn Gold test program was to examine shipboard vulnerabilities and capabilities during a chemical or biological warfare agent attack.  The test primary objective was to determine the efficiency of shipboard protection systems such as detectors and decontaminants.  The agent used was bacillus globigii, a biological agent, which was noted to be harmless to humans.  As such, the DoD information weighs against the claim.

The Board has considered the private medical opinions of record.  A private treating physician provided a letter dated May 27, 2008 which stated that if it was determined that project SHAD increased the risk of cancers, the Veteran should be considered for VA benefits.  See letter received June 6, 2008.  In addition, an April 2008 private opinion found that it was possible that if the Veteran was exposed to agents that were toxic to his lung, this could have increased his risk of lung cancer but there was ultimately no way to be certain.  However, both opinions are phrased in vague and speculative language.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Thus, the opinions are afforded low probative weight.  

In contrast, a negative VA medical opinion was provided in August 2008 regarding a nexus between participation in project SHAD and the Veteran's lung cancer.  The VA examiner stated that the former heavy smoker had died on January 2008 of a lung carcinoma.  The examiner noted the Veteran had confirmed participation in SHAD, which involved testing of chemical and biological warfare agents and simulants.  There is no currently recognized scientific evidence to identify that exposure to bacillus globiggi results in lung carcinoma.  Therefore, it is more likely than not that the exposure to bacillus globi was not a contributing factor to the Veteran's death of lung carcinoma.  In this regard, the Board notes that the opinion of the VA examiner regarding the nature and etiology of the Veteran's lung cancer constitutes the most probative evidence in this matter.  It was based in large part upon a comprehensive review of the claims file, provided an adequate rationale, and explained the medical factors involved.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

As for lay assertions of medical etiology, the Board emphasizes that the claim under consideration fundamentally turns on the matter of whether there exists a link between the Veteran's lung cancer and his military service, to particularly include claimed exposure to asbestosis and/or biological and chemical agents.  However, diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, the lay evidence is entitled to very little, if any, probative weight.  

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against t the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


